Citation Nr: 0914517	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back pain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the issue on appeal was denied by a 
February 2007 Board decision.  The Veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court issued an Order vacating 
the February 2007 decision, in part, and remanding the issue 
of entitlement to an increased disability rating for service-
connected mechanical low back pain for readjudication 
consistent with the parties' Joint Motion for Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon review of the Joint Motion for Partial Remand, the Board 
finds that the Veteran's claim must be remanded to the RO/AMC 
for additional development in compliance with the March 2008 
Court order.  

In the February 2007 decision, in pertinent part, the Board 
denied the Veteran's claim to an increased disability rating 
for service-connected mechanical low back pain.  The Board's 
decision explained that the Veteran did not have a diagnosis 
of degenerative disc disease nor any neurological symptoms 
that would warrant a higher disability rating under any 
applicable diagnostic codes.  In the Joint Motion, it was 
indicated that the Board failed to consider evidence from 
several VA examination reports that showed diagnoses of 
degenerative disc disease and neurological manifestations.  
It was also noted that the Board may not rely on its own 
unsubstantiated medical conclusions in stating that the 
Veteran's symptoms were insufficient to warrant an increased 
rating and that further examination or opinion appeared 
necessary to properly decide the claim.  See 38 C.F.R. 
§ 5103(d)(1)(2), see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  After a review of the record, the Board 
notes that the May 2004 VA examination report reveals a 
positive Lasegue's sign bilaterally.  Furthermore, the May 
2004 magnetic resonance imaging (MRI) report shows that the 
Veteran had mild degenerative changes of the spine.  In light 
of the aforementioned evidence, the Board finds that the 
Veteran should be afforded an additional VA examination to 
determine the severity of the service-connected mechanical 
low back pain to include whether any degenerative disc 
disease and neurological manifestations present are derived 
from the Veteran's service-connected disability.  

The Joint Motion also indicated that the Board erred in 
determining that the Veterans Claims Assistance Act (VCAA) 
notice requirements were fulfilled.  Specifically, it was 
noted that the Veteran was not provided with notification 
regarding his extra-schedular claim with respect to his 
service-connected mechanical low back pain.  It was indicated 
that the pre-adjudicatory October 2002 and October 2003 
letters were silent to and failed to provide the Veteran with 
the notification of what evidence and information necessary 
to substantiate his claim for an extra-schedular rating.  See 
38 C.F.R. § 3.321.  Furthermore, it was noted that VA may not 
satisfy the VCAA notification requirements through post-
decisional communication, including subsequent statements of 
the case and supplemental statements of the case.  
Accordingly, the Board determines that a remand is necessary 
to provide the Veteran proper notice in order to comply with 
the Court's order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the entire 
claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2008).  In particular, the Veteran must 
be sent corrective notice regarding the 
evidence and information necessary to 
substantiate the Veteran's claim for an 
extra-schedular rating.  See 38 C.F.R. 
§ 3.321 (2008).  The claims folder must 
include documentation that there has been 
compliance with VA's duties to notify and 
assist as specifically affecting the issue 
on appeal.

2.  The Veteran should be afforded an 
additional VA examination to determinate 
the severity of his service-connected 
mechanical low back pain.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  The examination should include 
range of motion testing for the lumbar 
spine and all ranges of motion should be 
reported in degrees.  Any functional 
limitations resulting from the service-
connected mechanical low back pain are to 
be identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
of the lumbar spine.  

The examiner should fully describe any 
neurological manifestations present.  The 
examiner should opine as to whether any 
neurological manifestations may be 
clinically disassociated from or are part 
and parcel of the service-connected 
mechanical low back pain.  If the examiner 
concludes that it is not possible or 
feasible to make the differentiation, the 
examiner should indicate this and 
specifically explain why this cannot be 
done.  

The examiner should indicate whether any 
degenerative disc disease is present.  If 
so, the examiner should opine as to 
whether any diagnosis of degenerative disc 
disease may be clinically dissociated from 
or is part and parcel of the service-
connected mechanical low back pain.  If 
the examiner concludes that it is not 
possible or feasible to make the 
differentiation, the examiner should 
indicate this and specifically explain why 
this cannot be done.  In making the 
aforementioned opinion, the examiner 
should take note that the service 
treatment records reveal several 
complaints of low back pain with no 
specific injury.  Further, the September 
1997 examination report, conducted 
approximately six years after separation 
from service, reveals that the x-rays for 
the lower back were unremarkable.

The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected mechanical low back pain 
has resulted in a marked interference with 
employment and/or frequent periods of 
hospitalization.  

The examination report should include the 
complete rationale for all opinions 
expressed.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the issue 
should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




